Citation Nr: 1313106	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-40 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee disabilities.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

M. Turner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for degenerative joint disease of the left knee.  However, the Veteran did not submit a substantive appeal for this particular issue following the issuance of the September 2010 statement of the case.  In fact, he indicated in his September 2010 VA Form 9 that he was only appealing the issue of entitlement to service connection for a back disorder. See 38 C.F.R. § 20.202. Accordingly, the issue of entitlement to an increased evaluation for degenerative joint disease of the left knee no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, the Veteran was afforded a VA examination in October 2009 in connection with his claim for service connection for a low back disorder.  The examiner found that it was less likely that the Veteran's current low back disorder was caused by or a continuation of an injury during his military service.  However, she provided contradictory statements regarding the relationship between the Veteran's current low back disorder and his service-connected left knee degenerative joint disease.  In this regard, she stated that the Veteran's back disorder is "as likely as not secondary to left knee DJD or permanently aggravated beyond its natural progression by left knee DJD," which appears to suggest that the two disorders are related.  However, in her rationale, the examiner indicated that the back disorder was not due to the Veteran's service-connected left knee disability.  Thus, the opinion appears inadequate as it pertains to secondary service connection.

Moreover, since the October 2009 VA examination, the RO issued a rating decision in April 2012 granting service connection for status post right knee arthroplasty, right knee instability, and a right knee scar.  However, there is no medical opinion addressing whether those disabilities may have caused or aggravated the Veteran's back disorder.  

For these reasons, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's current back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran's service treatment records do document low back pain.  He was also involved in a motor vehicle accident after service in 1992.

Additionally, it should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder was caused by or permanently aggravated by any of the Veteran's service-connected knee disabilities.  The examiner should also state whether it is at least as likely as not that the disorder is related to the Veteran's symptomatology in service or is otherwise related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


